Citation Nr: 0116175	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of improved death pension benefits in the calculated amount 
of $21, 344.00 was timely received.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had served on active duty from December 1970 to 
December 1973.  The veteran died in March 1995 and the 
appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2000 decision by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the North Little Rock, Arkansas, Regional 
Office (RO).


FINDINGS OF FACT

1.  In June 1995, the appellant was awarded improved death 
pension benefits, effective in April 1995.

2.  By letter dated in November 1999, the appellant was 
notified that her death pension benefits had been terminated, 
effective in January 1996, on the basis that her income was 
excessive for receipt of those benefits.

3.  The appellant received, without delay, a letter dated 
November 28, 1999, notifying her of an overpayment of $21,344 
and her right to request waiver of the overpayment within 180 
days.

4.  The appellant submitted a Financial Status Report, which 
was received on December 21, 1999, which is construed as a 
request for waiver of recovery of the overpayment of improved 
death pension benefits and received less than 180 days after 
notification of the overpayment at issue.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
pension benefits was filed by the appellant.  38 U.S.C.A. § 
5302(a) (West 1991 & Supp. 2000); 38 C.F.R. § 1.963(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim, that no further assistance in 
developing the facts pertinent to this issue is required.

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness issued after April 1, 1983, by VA to 
the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates that as a result of 
error either by VA, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness. 38 C.F.R. § 1.963 (2000).

A review of the evidence indicates that the appellant was 
notified in November 1999 of a death pension overpayment in 
the amount of $21,344.  In January 2001, the VA Debt 
Management Center certified that the first notice of the 
overpayment was issued in November 1999.  Attached to that 
certification are documents, including a photocopy of a 
financial status report submitted by the appellant which is 
dated on December 6, 1999 and is dated stamped December 21, 
1999.  Also included with those attachments is a request for 
waiver of recovery of the overpayment received from the 
appellant in November 2000.  The Committee denied a waiver of 
recovery of the overpayment in a decision in December 2000, 
and determined that the request was untimely regarding the 
initial overpayment of $6,895.

After careful review of the record, the Board concludes that 
the financial status report submitted by the appellant in 
December 1999 must be construed as a timely request for 
waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $21,344.  That document is 
dated in December 1999 and it appears that it was received on 
December 21, 1999, within 180 days of the November 1999 
notice of the overpayment.  There is nothing in the record to 
contradict the conclusion that the appellant's financial 
status report was received within 180 days of the notice of 
the overpayment and therefore it must be concluded that it 
was timely filed.


ORDER

The appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits of $21, 344 
was timely filed and to this extent, the appeal is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

